SWIFT ENERGY COMPANY N E W S FOR IMMEDIATE RELEASE COMPANY CONTACT Paul Vincent Manager of Investor Relations (281) 874-2700, (800) 777-2412 SWIFT ENERGY ANNOUNCES THIRD QUARTER 2009 RESULTS: EARNINGS OF $7.6 MILLION, OR $0.21 PER DILUTED SHARE; AND ADJUSTED CASH FLOW OF $57.6 MILLION OR $1.65 PER DILUTED SHARE HOUSTON, November 3, 2009 – Swift Energy Company (NYSE: SFY) announced today earnings for the third quarter of 2009 of $7.6 million, or $0.21 per diluted share, a decrease of 88% when compared to $62.3 million of earnings for the third quarter 2008, or $1.96 per diluted share. Adjusted cash flow (cash flow before working capital changes, a non-GAAP measure - see page 7 for reconciliation to the GAAP measure) for the third quarter of 2009 decreased 63% to $57.6 million, or $1.65 per diluted share, compared to $154.0 million, or $4.94 per diluted share, for the third quarter 2008. Swift Energy produced 2.22 million barrels of oil equivalent (“MMBoe”) during the third quarter of 2009, which is a 4% decrease compared to third quarter 2008 production of 2.32 MMBoe and a 2% decrease compared to second quarter 2009 production. Terry Swift, Chief Executive Officer of Swift Energy, commented, “Our third quarter 2009 results demonstrate the effectiveness of cost cutting measures undertaken in the first half of the year as well as increasing momentum in our core areas of operation.The commissioning of production facilities at Bay de Chene, better than expected performance from our recompletion and work-over programs in Lake Washington and a mild gulf coast storm season all contributed to better than expected operational and financial results. “We have just finalized a joint venture with an industry partner to develop a portion of our acreage in South Texas believed to be prospective for the Eagle Ford shale.Drilling activity in this joint venture will begin before the end of the year, and if successful, will accelerate throughout 2010.We have also returned a drilling rig to the Lake Washington field and expect activity levels there to increase over the next twelve months. “The focus and preparation of everyone at Swift Energy is resulting in more efficient and cost effective operations.As we increase activity levels, we expect to return to a course of meaningful production and reserves growth.” more SWIFT/2 Revenues and Expenses Total revenues for the third quarter of 2009 decreased 55% to $96.3 million from the $213.8 million generated in the third quarter of 2008, primarily attributable to lower commodity prices.Revenues for the third quarter of 2009 increased 16% when compared to second quarter 2009 revenues as increased realized crude oil prices offset slightly lower natural gas prices. Depreciation, depletion and amortization expense (“DD&A”) of $18.48 per barrel of oil equivalent (“Boe”) in the third quarter 2009 decreased from $22.52 per Boe of DD&A in the comparable period in 2008, primarily as a result of a lower depletable property base, lower production and lower future development costs.Lease operating expenses, before severance and ad valorem taxes, were $8.34 per Boe in the third quarter of 2009, a decrease of 23% compared to costs of $10.77 per Boe in the third quarter of 2008.The decrease in lease operating expenses was predominantly due to the continuation of cost reduction initiatives, including lower costs for contract field labor and for workovers, along with decreased natural gas processing, plant operating expenses and other non-operated costs.Severance and ad valorem taxes were down appreciably to $5.27 per Boe from $8.69 per Boe in the comparable period due to lower commodity prices. General and administrative expenses decreased to $3.98 per Boe during the third quarter of 2009 from $4.36 per Boe in the same period in 2008 as a result of reduced staffing levels and other cost reduction initiatives.Interest expense increased to $3.31 per Boe in the third quarter of 2009 compared to $2.99 per Boe for the same period in 2008 due to higher borrowings through the
